 

SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

 

of

 

100% OF THE SHARES AND ASSETS OF ASIA INNOVATION TECHNOLOGY LIMITED.

a company incorporated under the laws of the British Virgin Islands,

 

Unit B, 5/fl CKK Commercial Centre, 289 Hennessy Road, Wanchai,
Hong Kong
(“AITL” or the “Company”),

 

THIS AGREEMENT is between

 

ASIA PROPERTIES, INC.

a company incorporated under the laws of the State of Nevada, USA,
with its address at TWO EXCHANGE SQUARE, 8/FL, CENTRAL, HONG KONG
(“ASPZ” or the “Company”),

 

And

 

FAN HAORAN, representing the shareholders of

 

100% of the shares of

 

ASIA INNOVATION TECHNOLOGY LIMITED.

Unit B, 5/fl CKK Commercial Centre, 289 Hennessy Road, Wanchai,
Hong Kong



 

Collectively the Parties

 

WHEREAS, ASPZ desires to purchase 100% of the Issued and Outstanding shares of
AITL, together with all of the assets of AITL (the “Business Assets”) on the
terms and subject to the conditions set forth herein and;

 

WHEREAS, AITL owns the property and assets, described more fully in Appendix A
and;

 

WHEREAS, ASPZ has agreed to issue 950 million shares of ASPZ to AITL to acquire
100% of the shares and assets of AITL for a cost of US$1.9 billion and;

 

WHEREAS, ASPZ feels it is in its best interest that it acquire the aforesaid
shares and assets at ($2 per share ASPZ value) and;

 

WHEREAS, DANIEL MCKINNEY, the President, Chief Executive Officer of ASPZ is the
Company’s signing authority.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

 

 

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1      On the basis of the representations herein contained and on the terms
and subject to the conditions set forth herein, ASIA INNOVATION TECHNOLOGY
LIMITED.D hereby agrees to sell, assign, transfer convey and deliver to ASPZ,
100% of their shares and the assets in AITL, for US$1.9 billion, together with
all of its rights, titles and interests in the business assets and all attendant
or related assets, including, but not limited to: proprietary intellectual
property, documents, deeds, files, titles, patents, know-how and good-will,
together with any other item, assets, products, files, records, documents,
signatures, interests or rights pertaining to or relating to the Business Assets
in keeping with the intentions and the spirit of this Agreement.

 

1.2      ASPZ hereby agrees to purchase and acquire 100% of the shares of AITL
and all of its Business Assets from AITL and pay AITL an aggregate of nine
hundred fifty million (950,000,000) new Common Shares of the Company and that
this shares issuance represents payment in full of the US$1.9 billion noted in
paragraph 1.1.

 

1.3      It is understood by the Parties that the 950,000,000 shares of ASPZ so
issued as payment for the business assets will be restricted shares as required
by Rule 144 of the United States Securities Act (the “Act”) and shall display a
restrictive legend as required by the United States Securities and Exchange Act.

 

1.4      On the basis of the representations herein contained and on the terms
and subject to the conditions set forth herein, AITL hereby agrees to transfer
control of the shares and assets of AITL to ASPZ through the acceptance and
confirmation of the issuance and granting, by ASPZ, of 950,000,000 newly issued
shares of ASPZ which shares, represents the full purchase price of 100% of the
shares of AITL and all of its assets as described in Appendix A.

 

ARTICLE II

CLOSING

 

2.1      The consummation of the transfer by AITL to ASPZ, and the acquisition
by ASPZ of AITL and its assets by the payment of 950 million new Common Shares
shall occur on January 6, 2015 (the “Closing Date”). Immediately at the Closing
Date, ASPZ shall deliver, or cause to be delivered, to AITL, a board resolution
confirming the issuance of 950 million Common Shares that are being sold,
assigned, and conveyed to the shareholders of AITL, such board resolution shall
be duly executed, endorsed and/or authenticated for delivery to AITL. (Appendix
B).

 

2.2      Immediately after the Closing, ASPZ shall deliver to AITL, Stock
certificate(s) representing 950 million shares issued in the name or names
designated by AITL. It is understood that the stock certificates so delivered
will display the required restrictive legend pursuant to Rule 144 of the United
States Securities and Exchange Act.

 

2.3      On or before January 15, 2015, AITL shall deliver, for transmittal to
ASPZ, duly authorized, properly and fully executed documents in English,
evidencing and confirming the sale of 100% of the shares of AITL and its assets
specifically detailing the assets and an asset valuation by a 3rd party
valuator.

 

ARTICLE III

EXECUTION

 

3.1      ASPZ shall execute and deliver to AITL, on the Closing Date, any and
all such other documents and instruments, and take or cause to be taken any and
all such other and further actions that may be necessary, appropriate or
advisable in order to vest fully, and to confirm the purchase and sale, the
title to and possession of the Common Shares of ASPZ.

 



2

 

 

3.2      AITL shall execute and deliver to ASPZ, on the Closing Date, any and
all such other documents and instruments, and take or cause to be taken any and
all such other and further actions that may be necessary, appropriate or
advisable in order to vest fully, and to confirm the purchase and sale, the
title to and possession of 100% of the shares of AITL and all of the assets of
AITL.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ASPZ

 

ASPZ hereby represents and warrants to AITL as follows (it being acknowledged
that AITL is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each of which constitutes a condition precedent to the obligations of ASPZ
hereunder):

 

4.1      Authorization. ASPZ, represented by Daniel Mckinney, the President,
Chief Executive Officer of ASPZ has full power, legal capacity and authority to
enter into this Agreement and to consummate the transaction herein contemplated,
and to perform all obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of ASPZ, and this Agreement is enforceable with
respect to AITL in accordance with its terms. Neither the execution and delivery
of this Agreement, nor the compliance with any of the provisions hereof, will
(a) conflict with or result in a breach of, violation of or default under any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
license, lease, credit agreement or other agreement, document, instrument or
obligation to which ASPZ is a party or by which ASPZ or any of its assets or
properties may be bound or (b) violate any judgment, order, injunction, decree,
statute, rule or regulation applicable to ASPZ or the assets or properties of
ASPZ.

 

4.2      Legality of Shares. To the best of ASPZ’s knowledge, the Common Shares,
when delivered as provided in this Agreement, will be validly issued, fully paid
and nonassessable. The Common Shares, upon sale, assignment, transfer and
conveyance thereof, will not be subject to the preemptive right of any
shareholder or any other person. Upon delivery of and payment for the Common
Shares as set forth in this Agreement, AITL will receive title to the Common
Shares thereto, free and clear of all liens, encumbrances, charges and claims
whatsoever.

 

4.3      Compliance with Securities Laws.

 

(a)      No formal or informal investigation or examination by the Securities
and Exchange Commission (the “Commission”) or by the securities administrator of
any state is pending or threatened against ASPZ.

 

(b)      Neither ASPZ, nor any of its directors or officers, have been convicted
of any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with the Commission.

 

(c)      ASPZ is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

4.4      No undisclosed Issues or Liabilities. ASPZ warrants that to the best of
its knowledge there are no, issues that might tend to cause damage to ASPZ or
its shareholders, or state or federal regulatory problems of any description.

 



3

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF AITL

 

5.1      Authorization. AITL has full power, legal capacity and authority to
enter into this Agreement, to execute all attendant documents and instruments
necessary to consummate the transaction herein contemplated, to purchase and
acquire the Common Shares from ASPZ and to perform all obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of AITL and
this Agreement is enforceable with respect to AITL, in accordance with its
terms.

 

5.2      Information Regarding this Agreement and the Company. AITL has obtained
such information regarding the financial position and prospects of ASPZ, as AITL
considers necessary or appropriate for the purpose of purchasing and acquiring
the Common Shares from AITL pursuant to this Agreement.

 

5.3      Compliance with Securities Laws.

 

(a)      No formal or informal investigation or examination by the Commission or
by the securities administrator or legal authority of any state or jurisdiction
within or outside of the United States, Canada, China or the British Virgin
Islands, is pending or threatened against AITL, or the assets of AITL.

 

(b)      Neither AITL nor its officers or owners have not been convicted of any
felony or misdemeanor in connection with the sale or purchase of any security or
involving the making of any false filing with in any jurisdiction.

 

(c)      AITL is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

5.4      Disclosure of Transference of Control

 

(a)      AITL understands and accepts that certain legal and regulatory filings
and disclosures will be required in order to properly and legally execute the
transfer of control of the shares and assets. Such filings and disclosures
include, but are not limited to the filing of a Schedule 14C Information
Statement pursuant to Section 14(c) of the Securities Exchange Act of 1934 or a
Form 8-K with the United States Securities and Exchange Commission.

 

(b)       one or more filings of the Initial statement of beneficial ownership
of securities on Schedule 13D or other similar ownership forms.

 

(c)      AITL will assist fully in the preparation and filing of all such
required filings in order to fully insure that all required filings are executed
and filed properly and in a timely manner.

 

(d)      AITL will provide a detailed list of AITL individuals or entities (the
“New Shareholders”) designated to receive Common Shares of ASPZ pursuant to
issuance of the 950,000,000 Common Shares specified in this Agreement.

 

(e) The above noted detailed list of AITL New Shareholders shall include the
full legal name of the individual or entity receiving ASPZ Common Shares, the
full address and citizenship or corporate jurisdiction of each New Shareholder
(Attached hereto as Appendix C).

  



4

 

 

5.5      AITL warrants that they and AITL shall deliver to ASPZ all of rights,
titles and interests in 100% of the shares of AITL, the company AITL and the
assets and all attendant or related assets, including, but not limited to:
proprietary intellectual property, maps, documents, deeds, files, titles,
patents, know-how and good-will, together with any other item, assets, products,
files, records, documents, signatures, interests or rights pertaining to or
relating to the Assets in keeping with the intentions and the spirit of this
Agreement.

 

5.6      AITL warrants that all translations in English of all documents, as
required by the US Securities Act shall be accurate legal translations and that
any discrepancy between the original documentation and the English translation,
the English translation shall take precedence.

 

5.7      AITL warrants and confirms that immediately upon closing it will,
undertake a full and up-to-date audit of the financial position of AITL, which
audit will be conducted by an auditor qualified by the Public Company
Accountability Oversight Board (P.C.A.O.B.)

 

ARTICLE VI

MISCELLANEOUS PROVISIONS

 

6.1      Parties in Interest. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party.

 

6.2      Confidentiality. The Parties agree that the terms and conditions of
this agreement shall be kept strictly confidential and shall not reveal or
divulge to any third party or entities other than for regulatory filings or tax
purposes and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3      Governing Law. This Agreement is made and shall be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Nevada.

 

6.4      Shares to Be Held In Escrow. The Parties agree that all shares issued,
pursuant to the terms and conditions of this agreement, shall be issued as soon
as practicable following the signing of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

6.5      Notices. All notices, requests or demands and other communications
hereunder must be in writing and shall be deemed to have been duly made if
personally delivered or mailed, postage prepaid, to the parties as follows:

 

  (a) If to ASPZ, to: Asia Properties, Inc.     Two Exchange Square, 8/fl     8
Connaught Place,     Central, Hong Kong         (b) If to AITL, to: Fan Haoran  
  Unit B, 5/fl CKK Commercial Centre,     289 Hennessy Road, Wanchai, Hong Kong

 

Either party hereto may change his address by written notice to the other party
given in accordance with this Section 6.5.

 



5

 

 

6.6      Entire Agreement. This Agreement contains the entire agreement between
the Parties and supersedes all prior agreements, understandings and writings
between the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

6.7      Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8      Attorneys’ Fees. In the event of any litigation between the parties
hereto, the non-prevailing party shall pay the reasonable expenses, including
the attorneys’ fees, of the prevailing party in connection therewith.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF ASIA PROPERTIES, INC:

 

/s/ Daniel Mckinney   Designated Signing Authority     Daniel Mckinney    
President,     Asia Properties, Inc.

 

ON BEHALF OF ASSETS OF ASIA INNOVATION TECHNOLOGY LIMITED:

 

/s/ Fan Haoran   Designated Signing Authority     Fan Haoran     Director    
Asia Innovation Technology Ltd.

 

6

 

 

APPENDIX A

 

List of Assets

 

Rong Guang Subsidiaries Projects

 

Jiulong Daqing Fine Chemical Co., Ltd.

 

A chemical company based in China. In recent years, it achieved RMB 2.8 billion
business revenue and its market value is now RMB 5 billion. Founded in 2003,
Juilong Daquing is a subsidiary company wholly-owned by Rong Guang and
specializes in environmental engineering. The Company is committed to the R&D
and application of cleaner production and environmental energy-saving
technology, as a high-tech consultant enterprise, designed to help enterprises
enhance their overall competitiveness through technology.

 

TianDiRenHuanBao Puyang Engineering Co., Ltd

 

A company specializing in oil casing environmental technology development and
applications, it achieved RMB 0.2 billion business revenue and its market value
is RMB 0.5 billion.

 

ZhuJiang Dongguan Desalinization Plant Institute

 

The only water treatment institute in Dongguan and a major national
environmental equipment supporting institutions. Its patent evaluation value is
up to RMB 1 billion with its year business income RMB 0.2 billion.

 

XinTaiLongChuangFeng Henan Water Co., Ltd.

 

Specializes in harnessing waste water, it achieved RMB 0.2 billion business
revenue and its market value is RMB 0.4 billion.

 

Two wastewater treatment plants in Guangxi Province

 

The two wastewater treatment plants are located in Guiling Town and Liantang
Town, Babu District, Hezhou, Guangxi. These wastewater treatment plants cost RMB
0.2 billion and the market value will RMB 0.5 billion when it is completed and
put into service.

 

Waste water treatment project in Henan Province

 

This waste water treatment project in Henan Province is the only water treatment
project which focuses on fine chemicals. The total investment in this project is
RMB 0.5 billion, and market value is RMB 1 billion.

 

Technical Patents held by Rong Guang

 

a)      Rong Guang Energy Information Management Software,

 

Certificate Number: RZDZ No.0458860;

 

b)      Rong Guang Energy Information Online Monitoring and Management Software,
 

Certificate Number: RZDZ No.0458858;

 

c)      Energy-saving Operation Controlling System of Central Air System,
 

Certificate Number: 2776765, Patent Number: ZL 2012 2 0466904.X;

 

d)      Direct Thermal Compressor Heat Recovery Hot Water Conveyor Control
System,
 

Certificate Number: 2774898, Patent Number: ZL 2012 2 0466904.4;

 

e)      Circulating Type Air Compressor Heat Recovery Hot Water Delivery Control
System,
 

Certificate Number: 2773840, Patent Number: ZL 2012 2 0466905.4;

 

f)       Intelligent Control System for Reclaimed Water Reuse,
 

Certificate Number: 2779618, Patent Number: ZL 2012 2 0466842.2;

 



7

 

 

g)      Convert Automatic Control Device between Forced Ventilation and Natural
Ventilation,
 

Certificate Number: 2850362, Patent Number: ZL 2012 2 0466903.5;

 

h)      Ultra-Pure Water Temperature Energy-Saving Control Device,
 

Certificate Number: 2776501, Patent Number: ZL 2012 2 0470029.2;

 

i)       Emergency Speedy Treatment of Complex Heavy Metal Wastewater,
 

Certificate Number: 1222107, Patent Number: ZL 2012 1 0102987.9;

 

j)       Emergency Speedy Processing Method of Port Oil-Chemical Wastewater,
 

Certificate Number: 1222008, Patent Number: ZL 2012 1 0102985.X;

 

k)      Emergency Speedy Processing Equipment of Complex Heavy Metal Wastewater,
 

Certificate Number: 2510975, Patent Number: ZL 2012 2 0148051.5;

 

l)       Small Water Advanced Purification and Reuse of Refractory Wastewater
Treatment Method and Device,
 

Certificate Number: 702682, Patent Number: ZL 2012 2 0148051.5;

 

m)      An Advanced purification method used before standard or substandard
wastewater from existing waste treatment station entering RO membrane,
 

Certificate Number: 1080666, Patent Number: ZL 2007 1 0073805.1.

 

ON BEHALF OF Asia Innovation Technology Ltd.

 

/s/ Fan Haoran   Designated Signing Authority     Fan Haoran     Director    
Asia Innovation Technology Ltd.

 



8

 

 

